Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2022 has been entered.
 
Detailed Action
	This office action is a response to applicant’s communication submitted February 2, 2022 wherein claims 1 and 21 are amended, claims 4, 129, and 130 are canceled, and new claim 131 is introduced.  This application is a national stage application of PCT/US19/26158, filed April 5, 2019, which claims benefit of provisional applications 62/653752, filed April 6, 2018, and 62/653741, filed April 6, 2018.
Claims 1, 2, 21, 22, and 131 are pending in this application.
Claims 1, 2, 21, 22, and 131 as amended are examined on the merits herein.

Withdrawn Rejections
Applicant’s amendment, submitted February 3, 2022, with respect to the rejection of claims 1, 2, 4, 21, 22, 24, 129, and 130 under 35 USC 13 for being obvious over Jacob et al., has been fully considered ad found to be persuasive to remove the rejection as the claims have been amended to remove the embodiments wherein R2 is C1-6-alkylene-NR5R6.  Therefore the rejection is withdrawn.

The following new grounds of rejection are introduced:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. (Foreign publication JP42-24589, reference, English abstract, and English machine translation included with PTO-892)
The claimed invention is directed to a chemical compound represented by structure I or Ia.  Claim 1 specifically excludes the compound  8-[3-(2-trifluoromethyl-10-phenothiazinyl)propyl]-1,3,8-triaza-2,4-dioxo-spiro[4.5]decane.  Claim 21 requires that the compound be part of a pharmaceutical composition together with a pharmaceutically acceptable excipient.
Nakanishi et al. discloses compounds having a general formula encompassing the claimed compound. (See p. 1 right column of the Japanese language publication, chemical formula (III) and following definitions) Nakanishi et al. further discloses that these compounds are anticonvulsants and tranquilizers. (P. 2 left column third paragraph of Japanese publication)  Nakanishi et al. further discloses the specific the compound 8-[3-(2-trifluoromethyl-10-phenothiazinyl)propyl]-1,3,8-triaza-2,4-dioxospiro[4.5]decane, (see English language abstract and example 8 on p. 3 of the Japanese language publication)
While this specific disclosed compound is the one excluded from the claim scope in present claim 1, it would have been obvious to one of ordinary skill in the art at the time of the invention to 
One of ordinary skill in the art would therefore have found it to be obvious to make various derivatives of compound 8 described by Nakanishi et al. in order to improve its pharmaceutical properties, and would have been specifically directed to make substitutions falling within the generic scope of the structure (III) described by the reference (e.g. varying positions A, B, and R in structure (III)) as these structures are disclosed to be active compounds according to the art.
With respect to claim 21, while Nakanishi et al. does not specifically describe pharmaceutical compositions including pharmaceutically acceptable excipients, it would have been obvious to one of ordinary skill in the art to prepare these compounds as pharmaceutical compositions in combination with a pharmaceutically acceptable excipient, in view of the fact that Nakanishi et al. discloses that they are tranquilizers and sedatives, thereby motivating one of ordinary skill in the art to prepare them in a form suitable for administration to a subject.
Furthermore example 10 of Nakanishi et al. discloses administration of several disclosed compounds to mice, including by intraperitoneal injection.  Since a solid crystalline compound cannot be injected, this method would necessarily involve at the very least adding a solvent which is a pharmaceutically acceptable excipient.
For these reasons the invention taken as a whole is prima facie obvious.

.

Conclusion
Claims 1, 2, 21, and 22 are rejected.  Claim 131 is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	2/18/2022